 

Exhibit 10.14.5

 

AMENDED AND RESTATED TERM NOTE

 

$6,500,000Minneapolis, Minnesota

 December 15, 2017

 

FOR VALUE RECEIVED, the undersigned, INTRICON CORPORATION, a Pennsylvania
corporation, INTRICON, INC., a Minnesota corporation, I-MANAGEMENT, LLC, a
Minnesota limited liability company, and HEARING HELP EXPRESS, INC., an Illinois
corporation (each, a “Borrower”; collectively, the “Borrowers”), hereby JOINTLY
AND SEVERALLY promise to pay to the order of CIBC BANK USA (formerly known as
The PrivateBank and Trust Company), the principal sum of SIX MILLION FIVE
HUNDRED THOUSAND AND NO/100 DOLLARS ($6,500,000), payable in periodic
installments on the dates and in the amounts set forth in the Loan Agreement (as
hereinafter defined), with one final balloon payment on the Term Loan Maturity
Date. The actual amount due and owing from time to time hereunder shall be
evidenced by Bank’s records of receipts and disbursements with respect to the
Term Loan, which shall, absent manifest error, be conclusive evidence of such
amount.

 

Each Borrower further promises to pay interest on the aggregate unpaid principal
amount hereof at the rates provided in the Loan Agreement from the date hereof
until payment in full hereof. Accrued interest shall be payable on the dates
specified in the Loan Agreement.

 

All payments of principal and interest under this Amended and Restated Term Note
(the “Note”) shall be made in lawful money of the United States of America in
immediately available funds at the Bank’s office at 50 South 6th Street, Suite
1400, Minneapolis, MN 55402, or at such other place as may be designated by the
Bank to the Borrowers in writing.

 

This Note is the Term Note referred to in, and evidences indebtedness incurred
under, a Loan and Security Agreement dated as of August 13, 2009 (as previously
amended, as further amended on or about the date hereof and as the same may be
hereafter further amended, modified or supplemented from time to time, the “Loan
Agreement”), among the Borrowers and the Bank, to which Loan Agreement reference
is made for a statement of the terms and provisions thereof, including those
under which the Borrowers are permitted and required to make prepayments and
repayments of principal of such indebtedness and under which such indebtedness
may be declared to be immediately due and payable. Capitalized terms used here
and not otherwise defined herein have the meanings ascribed to them in the Loan
Agreement.

 

All parties hereto, whether as makers, endorsers or otherwise, severally waive
presentment, demand, protest and notice of dishonor in connection with this
Note.

 

This Note is made under and governed by the internal laws of the State of
Minnesota.

 

This Note amends, restates and replaces, but does not evidence repayment of or
constitute a novation with respect to, that certain Third Amended and Restated
Term Note, dated April 15, 2016 made payable jointly and severally by the
Borrowers to the order of the Bank in the original principal amount of
$6,000,000.00.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Note to be executed as of
the date first set forth above.

 



  INTRICON CORPORATION,   a Pennsylvania corporation         By: /s/ Scott
Longval   Name: Scott Longval   Title: Chief Financial Officer         INTRICON,
INC.,   a Minnesota corporation         By: /s/ Scott Longval   Name: Scott
Longval   Title: Chief Financial Officer         I-MANAGEMENT, LLC,   a
Minnesota limited liability company         By: /s/ Scott Longval   Name:    
Title:           HEARING HELP EXPRESS, INC.,   an Illinois corporation        
By: /s/ Scott Longval   Name:     Title:  

  

[Amended and Restated Term Note]

 

 

